Citation Nr: 1135528	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) currently rated 30 percent disabling.

2.  Entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO, among other things, granted entitlement to service connection for PTSD, and assigned a 30 percent rating.  The Veteran timely appealed the assigned rating in a September 2006 statement, to which he attached an application for increased compensation based on unemployability (VA Form 21-8940).  The Veteran has also submitted evidence of unemployability.  Consequently, a TDIU claim is a component of the Veteran's claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his August 2011 informal hearing presentation, the Veteran's representative requested that the Board assume jurisdiction over the TDIU claim and grant it.  However, for the reasons stated below, both the rating and TDIU claims must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran appealed the 30 percent rating assigned in connection with the grant of service connection for PTSD.  One piece of evidence that he submitted in support of his claim was a Social Security Administration (SSA) Notice of Decision indicating that he had been granted SSA disability benefits based on his PTSD and major depression.  Attached to the Notice of Decision was a list of exhibits used in reaching this determination, which included documents containing medical evidence (in addition to the VA treatment records and examination reports already of record) relating to the severity of the Veteran's PTSD as well as its effect on his employability.

Based on the above, it appears to the Board that there are medical records underlying the SSA's disability determination that are relevant to the rating and TDIU claims.  In these circumstances, the duty to assist requires that these records be sought prior to deciding the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

In this regard, the Veteran himself is asked to obtain these record and submit them to the RO in order to expedite this case. 


Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all of the records relating to its determination that the Veteran is disabled.

2.  Then, review any additional evidence, readjudicate the claim for a higher rating for PTSD, and adjudicate the claim for a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

